El Juez Asociado Sr. del Toro,
emitió la opinión del tribunal.
Florencio Torres y Dámaso Caraballo iniciaron en la Corte de Distrito de Guayama un expediente para acreditar la po-sesión en concepto de dueños de una finca rústica situada en Patillas. El expediente se tramitó siguiendo el procedimiento marcado en la Ley Hipotecaria, y finalmente la corte declaró *58justificada la posesión y ordenó que fuera inscrita en el Re-gistro de la Propiedad del Distrito. Presentádole el expe-diente original, el registrador se negó a inscribirlo porque “lia sido tramitado en la Corte de Distrito de esta ciudad en vez de serlo en la Corte Municipal de Patillas que es la que tiene competencia para ello en este caso; y porque los testigos don Luis Texidor y don Antero Aponte que declaran en la información no tienen la condición de vecinos de Pa-tillas ni la de propietario de ese municipio el Sr. Aponte.”
1.' En cuanto al primer motivo de su negativa, no tiene razón el registrador. Según el artículo 390 de la Ley Hipo-tecaria, los expedientes posesorios, como regia general, se tramitan ante el juez de primera instancia, hoy el juez de distrito, del lugar en que estén situados los bienes, y “si los bienes estuvieren situados en pueblo o término donde no reside el juzgado de primera instancia del partido, podrá ha-cerse dicha información'ante el juez municipal respectivo.” Era, pues, potestativo, en los interesados, en un caso como el presente, el acudir a la corte de distrito o a la corte municipal. Ambas coi'tes tenían jurisdicción concurrente. Véase la opinión de G-alindo emitida en igual sentido en el tomo 4, página 613, de la cuarta edición de su “Legislación Hipo-tecaria. ’ ’
2..El segundo motivo está bien fundado. Exige la ley que la información se practique “con dos o más testigos, vecinos propietarios del pueblo o término municipal en que estuvieren situados los bienes.” Y en este caso, del expe-diente original resulta que de los dos testigos que declararon uno no dijo de donde era vecino y el otro expresó que lo era de Guayama, o sea de un municipio distinto de aquel en que los bienes radican. Véase Galindo, Legislación Hi-potecaria, tomo 4, página 605, y las resoluciones de 13 de marzo de 1897 del Ministerio de Ultramar y 13 de julio de 1863 de la Dirección General de los Registros, que cita. En la última se declaró que no son inscribibles los expedientes *59en que intervienen testigos que ni son vecinos ni propietarios del pueblo en que radican las fincas, aunque se alegue que el propietario carece de relaciones en aquel pueblo, enten-diéndose por tal el conjunto de vecinos sujetos a un mismo Ayuntamiento. (E. O. de 26 de abril ele 1867.) El concepto fundamental de pueblo o municipio no lia variado de acuerdo con la legislación actualmente en vigor en esta Isla.
El caso de Ramos v. El Registrador, 18 D. P. R. 16, que invoca el recurrente no sostiene sus pretensiones. Allí los testigos declararon sobre su condición de vecinos y propie-tarios y la corte apreció que tenían los requisitos exigidos por la ley, y este tribunal basándose en la E. de la D. G-. de los E. de España de 8 de marzo 1892, estableció la siguiente doctrina: “Constando de un expediente posesorio que los testigos declaran bajo juramento sobre su vecindad y condi-ción de propietarios y que el juez apreció que tales condicio-nes exigidas por la ley se'habían justificado, debidamente, tal apreciación debe ser aceptada por el registrador.” Pero aquí no bay lugar a apreciaciones. Uno de los testigos, como fie-mos diefio, nada declaró con respecto a su vecindad, y el otro de modo terminante afirmó que era vecino de otro pueblo. Faltó, pues, uno de los requisitos previos exigidos por la ley y en tal virtud estuvo justificado el registrador al. negarse a inscribir una información posesoria ineficaz en derecho.
En cuanto a la condición de propietarios, uno de los tes-tigos declaró que lo era en Patillas, municipalidad en donde radica la finca. El otro afirmó también que lo era, pero sin especificar en' dónde. Luego se le preguntó si tenía pro-piedades en “Carite”. Contestó que tenía, pero que las había vendido. No fné, pues, su declaración todo lo precisa que. debió ser ya que no mostró concretamente que fuera pro-pietario en Patillas, como exige la ley.
Habiendo en consideración todo lo expuesto, opinamos que la negativa del registrador a inscribir el expediente poseso-*60rio de que se trata, debe confirmarse por el segundo de sus fundamentos.

Confirmada la nota recurrida por él segundo de los motivos de la negativa.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, Aldrey y Hutchison.